Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a channel glide system comprising all the claimed combination thereof and having particularly the intermediate fence configured to separate the beverage containers in the first column from the beverage containers in the second column such that the beverage containers in the first column are spaced apart from the beverage containers in the second column; and a plurality of break features, the plurality of break features configured to be frangibly activated to separate a rear of the main body portion from a front of the main body portion; a front stop unit removably connected with the main body portion, the front stop unit comprising: a bottom portion; a first outside pillar with an upper end comprising a first head with a first catch; a second outside pillar with an upper end comprising a second head with a second catch; and an intermediate pillar with an upper end comprising an intermediate head with an intermediate catch, the intermediate pillar positioned between the first and second outside pillars; -2-Application No.: 17/074,388 Filing Date:October 19, 2020 wherein the intermediate head comprises a shape, the first head comprises a shape that is approximately a first half of the shape of the intermediate head, and the second head comprises a shape that is approximately a second half of the intermediate head as recited in independent claim 2; or having particularly the plurality of break features configured to be frangibly activated to separate a rear of the main body portion from a front of the main body portion; a front stop unit removably connected with the main body portion, the front stop unit comprising: a bottom portion; a first outside pillar with an upper end comprising a first head with a first catch that extends laterally into the first channel; a second outside pillar with an upper end comprising a second head with a second catch that extends laterally into the second channel; and an intermediate pillar positioned laterally between the first and second outside pillars, the intermediate pillar having an upper end comprising an intermediate head, the intermediate head comprising a substantially planar front surface that is generally perpendicular to the longitudinal axis of the intermediate fence, a third catch that extends laterally into the first channel, and a fourth catch that extends laterally into the second channel as recited in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

khc